Exhibit 10.17
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of
______________, 2017 (the “Effective Date”), between VerifyMe, Inc., a Nevada
corporation (the “Company”), and Patrick White (the “Executive”).


WHEREAS, in its business, the Company has acquired and developed certain trade
secrets both as defined by applicable law and the common law, including, but not
limited to, proprietary processes, sales methods and techniques, and other like
confidential business and technical information, including but not limited to,
technical information, design systems, pricing methods, pricing rates or
discounts, processes, procedures, formulas, designs of computer software, or
improvements, or any portion or phase thereof, whether patented, or not, or
unpatentable, that is of any value whatsoever to the Company, as well as
information relating to the Company’s Services (as defined), information
concerning proposed new Services, market feasibility studies, proposed or
existing marketing techniques or plans (whether developed or produced by the
Company or by any other person or entity for the Company), other Confidential
Information, as defined in Section 9(a), and information about the Company’s
executives, officers, and directors, which necessarily will be communicated to
the Executive by reason of his employment by the Company; and


WHEREAS, the Company has strong and legitimate business interests in preserving
and protecting its investment in the Executive, its trade secrets and
Confidential Information, and its substantial, significant, or key,
relationships with vendors, and Students and Professors, each, as defined below,
whether actual or prospective; and


WHEREAS, the Company desires to preserve and protect its legitimate business
interests further by restricting competitive activities of the Executive during
the term of this Agreement and for a reasonable time following the termination
of this Agreement; and


WHEREAS, the Company desires to continue to employ the Executive and to ensure
the continued availability to the Company of the Executive’s services, and the
Executive is willing to accept such employment and render such services, all
upon and subject to the terms and conditions contained in this Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Executive agree as follows:


1.          Representations and Warranties.  The Executive hereby represents and
warrants to the Company that he (i) is not subject to any non-solicitation or
non-competition agreement affecting his employment with the Company (other than
any prior agreement with the Company), (ii) is not subject to any
confidentiality or nonuse/nondisclosure agreement affecting his  employment with
the Company (other than any prior agreement with the Company), and (iii) has
brought to the Company no trade secrets, confidential business information,
documents, or other personal property of a prior employer.  The Executive and
the Company agree that this Agreement replaces that certain Consulting Agreement
between the Executive and the Company dated____________, 2017.
 
1

--------------------------------------------------------------------------------

 
2.          Term of Employment.


(a)          Term.  The Company hereby employs the Executive, and the Executive
hereby accepts employment with the Company for a period of two years commencing
as of the Effective Date (such period, as it may be extended or renewed, the
“Term”), unless sooner terminated in accordance with the provisions of Section
6.  The Term shall be automatically renewed for successive one-year terms unless
notice of non-renewal is given by either party at least 30 days before the end
of the Term.


(b)          Continuing Effect.  Notwithstanding any termination of this
Agreement, at the end of the Term or otherwise, the provisions of Sections 6(e),
7, 8, 9, 10, 12 15, 18, 19, and 22 shall remain in full force and effect and the
provisions of Section 9 shall be binding upon the legal representatives,
successors and assigns of the Executive.


3.          Duties.


(a)          General Duties.  The Executive shall serve as the Chief Executive
Officer of the Company, with duties and responsibilities that are customary for
such an executive. The Executive shall report to the Company’s Board of
Directors (the “Board”).  The Executive shall also perform services for such
subsidiaries of the Company as may be necessary.  The Executive shall use his
best efforts to perform his duties and discharge his responsibilities pursuant
to this Agreement competently, carefully and faithfully. In determining whether
or not the Executive has used his best efforts hereunder, the Executive’s and
the Company’s delegation of authority and all surrounding circumstances shall be
taken into account and the best efforts of the Executive shall not be judged
solely on the Company’s earnings or other results of the Executive’s
performance, except as specifically provided to the contrary by this Agreement. 
The Company shall appoint the Executive to the Board of the Company for no
additional compensation.


(b)          Devotion of Time.  Subject to the last sentence of this Section
3(b), the Executive shall devote such time, attention and energies to the
affairs of the Company and its subsidiaries and affiliates as are necessary to
perform his duties and responsibilities pursuant to this Agreement.  The
Executive shall not enter the employ of or serve as a consultant to, or in any
way perform any services with or without compensation to, any other persons,
business, or organization, without the prior consent of the Board. 
Notwithstanding the above, the Executive shall be permitted to devote a limited
amount of his time, to professional, charitable or similar organizations,
including, but not limited to, serving as a non-executive director or an advisor
to a board of directors, committee of any company or organization provided that
such activities do not interfere with the Executive’s performance of his duties
and responsibilities as provided hereunder.


(c)          Location of Office.  The Executive’s principal business office
shall be in the Rochester, New York metropolitan area. The Company shall,
subject to approval of the Board, lease an office for the Executive as soon as
practicable.  However, the Executive’s job responsibilities shall include all
business travel necessary for the performance of his job including travel as may
be required.
 
2

--------------------------------------------------------------------------------

 
(d)          Adherence to Inside Information Policies.  The Executive
acknowledges that the Company is publicly-held and, as a result, has implemented
inside information policies designed to preclude its executives and those of its
subsidiaries from violating the federal securities laws by trading on material,
non-public information or passing such information on to others in breach of any
duty owed to the Company, or any third party.  The Executive shall promptly
execute any agreements generally distributed by the Company to its employees
requiring such employees to abide by its inside information policies.


4.          Compensation and Expenses.


(a)          Salary.  For the services of the Executive to be rendered under
this Agreement, the Company shall pay the Executive an annual salary of $200,000
(the “Base Salary”), less such deductions as shall be required to be withheld by
applicable law and regulations payable in accordance with the Company’s
customary payroll practices.  The Executive’s Base Salary shall be reviewed at
least annually by the Board and the Board may, but shall not be required to,
increase the Base Salary during the Term.  However, the Executive’s Base Salary
may not be decreased during the Term.


(b)          Expenses.  In addition to any compensation received pursuant to
this Section 4, the Company will reimburse or advance funds to the Executive for
all reasonable documented travel (including travel expenses incurred by the
Executive related to his travel to the Company’s other offices), entertainment
and miscellaneous expenses incurred in connection with the performance of his
duties under this Agreement, provided that the Executive properly provides a
written accounting of such expenses to the Company in accordance with the
Company’s practices.  Such reimbursement or advances will be made in accordance
with policies and procedures of the Company in effect from time to time relating
to reimbursement of, or advances to, its executive officers.


5.          Benefits.


(a)          Paid Time Off.  For each 12-month period during the Term, the
Executive shall be entitled to four weeks of Paid Time Off without loss of
compensation or other benefits to which he is entitled under this Agreement, to
be taken at such times as the Executive may select and the affairs of the
Company may permit. Any unused days will be carried over to the next 12 month
period.


(b)          Fringe Benefit and Perquisites.  During the Term, the Executive
shall be entitled to fringe benefits and perquisites consistent with the
practices of the Company, and to the extent the Company provides similar
benefits or perquisites (or both to similarly situated executives of the
Company).  Notwithstanding the foregoing, during the Term, the Company shall
provide the Executive with health insurance covering the Executive and his
spouse.
 
3

--------------------------------------------------------------------------------

 
(c)          Employee Benefits.  During the Term, the Executive shall be
entitled to participate in all employee benefit plans, practices and programs
maintained by the Company, as in effect from time to time (collectively,
“Employee Benefit Plans”), on a basis which is no less favorable than is
provided to other similarly situated executives of the Company, to the extent
consistent with applicable law and the terms of the applicable Employee Benefit
Plans.  The Company reserves the right to amend or cancel any Employee Benefit
Plans at any time in its sole discretion, subject to the terms of such Employee
Benefit Plan and applicable law.


(d)          Business Expenses.  The Executive shall be entitled to
reimbursement for all reasonable and necessary out-of-pocket business,
entertainment, and travel expenses incurred by the Executive in connection with
the performance of the Executive’s duties hereunder in accordance with the
Company’s expense reimbursement policies and procedures.


6.          Termination.


(a)          Death or Disability.  Except as otherwise provided in this
Agreement, this Agreement shall automatically terminate upon the death or
disability of the Executive.  For purposes of this Section 6(a), “disability”
shall mean (i) the Executive is unable to engage in his customary duties by
reason of any medically determinable physical or mental impairment that can be
expected to result in death, or last for a continuous period of not less than 12
months; (ii) the Executive is, by reason of any medically determinable physical
or mental impairment that can be expected to result in death, or last for
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company; or (iii) the Executive is determined to
be totally disabled by the Social Security Administration.  Any question as to
the existence of a disability shall be determined by the written opinion of the
Executive’s regularly attending physician (or his guardian) (or the Social
Security Administration, where applicable). In the event that the Executive’s
employment is terminated by reason of Executive’s death or disability, the
Company shall pay the following to the Executive or his personal representative:
(i) any accrued but unpaid Base Salary for services rendered to the date of
termination, (ii) accrued but unpaid expenses required to be reimbursed under
this Agreement, (iii) any earned but unpaid bonuses for any prior period and his
annual bonus prorated to date of termination (to the extent the Compensation
Committee has set a formula and it can be calculated), and (v) all equity awards
previously granted to the Executive under the Incentive Plan or similar plan
shall thereupon become fully vested, and the Executive or his legally appointed
guardian, as the case may be, shall have up to two years from the date of
termination to exercise all such previously granted options, provided that in no
event shall any option be exercisable beyond its term.  The Executive (or his
estate) shall receive the payments provided herein at such times as he would
have received them if there was no death or disability.  Additionally, if the
Executive’s employment is terminated because of disability, any benefits (except
perquisites) to which the Executive may be entitled pursuant to Section 5(b)
hereof shall continue to be paid or provided by the Company, as the case may be,
for one year, subject to the terms of any applicable plan or insurance contract
and applicable law provided that such benefits are exempt from Section 409A of
the Code by reason of Treasury Regulation 1.409A-1(a)(5) or otherwise.  In the
event all or a portion of the benefits to which the Executive was entitled
pursuant to Section 5(b) hereof are subject to 409A of the Code, the Executive
shall not be entitled to the benefits that are subject to Section 409A of the
Code subsequent to the “applicable 2 ½ month period” (as such term is defined
under Treasury Regulation Section 1.409A-1(b)(4)(i)(A)).
 
4

--------------------------------------------------------------------------------

 
(b)          Termination by the Company for Cause or by the Executive Without
Good Reason.  The Company may terminate the Executive’s employment pursuant to
the terms of this Agreement at any time for Cause (as defined below) by giving
the Executive written notice of termination.  Such termination shall become
effective upon the giving of such notice.  Upon any such termination for Cause,
or in the event the Executive terminates his employment with the Company without
Good Reason (as defined in Section 6(c)), then the Executive shall have no right
to compensation, or reimbursement under Section 4, or to participate in any
Executive benefit programs under Section 5, except as may otherwise be provided
for by law, for any period subsequent to the effective date of termination.  For
purposes of this Agreement, “Cause” shall mean: (i) the Executive is convicted
of, or pleads guilty or nolo contendere to, a felony related to the business of
the Company; (ii) the Executive, in carrying out his duties hereunder, has acted
with gross negligence or intentional misconduct resulting, in any case, in
material harm to the Company; (iii) the Executive misappropriates Company funds
or otherwise defrauds the Company including a material amount of money or
property; (iv) the Executive breaches his fiduciary duty to the Company
resulting in material profit to him, directly or indirectly; (v) the Executive
materially breaches any agreement with the Company and fails to cure such breach
within 10 days of receipt of notice, unless the act is incapable of being cured;
(vi) the Executive breaches any provision of Section 8 or Section 9; (vii) the
Executive becomes subject to a preliminary or permanent injunction issued by a
United States District Court enjoining the Executive from violating any
securities law administered or regulated by the Securities and Exchange
Commission; (viii) the Executive becomes subject to a cease and desist order or
other order issued by the Securities and Exchange Commission after an
opportunity for a hearing; (ix) the Executive refuses to carry out a resolution
adopted by the Company’s Board at a meeting in which the Executive was offered a
reasonable opportunity to argue that the resolution should not be adopted; or
(x) the Executive abuses alcohol or drugs in a manner that interferes with the
successful performance of his duties.


(c)          Termination by the Company Without Cause, Termination by Executive
for Good Reason or Automatic Termination Upon a Change of Control or at the end
of a Term after the Company provides notice of Non-Renewal.


(1)          This Agreement may be terminated: (i) by the Executive for Good
Reason (as defined below), (ii) by the Company without Cause, (iii) upon any
Change of Control event as defined in Treasury Regulation Section 1.409A-3(i)(5)
provided, that, within 12 months of the Change of Control event (A) the Company
terminates the Executives employment or changes his title as Chief Executive
Offer, or (B) the Executive terminates his employment or (iv) at the end of a
Term after the Company provides the Executive with notice of non-renewal.
 
5

--------------------------------------------------------------------------------

 
(2)          In the event this Agreement is terminated by the Executive for Good
Reason or by the Company without Cause, the Executive shall be entitled to the
following:


(A)          any accrued but unpaid Base Salary for services rendered to the
date of termination;


(B)          any accrued but unpaid expenses required to be reimbursed under
this Agreement;


(C)          a payment equal to 12 months of the then Base Salary (“Severance
Amount”);


(D)          the Executive or his legally appointed guardian, as the case may
be, shall have up to one  year from the date of termination to exercise all such
previously granted options, provided that in no event shall any option be
exercisable beyond its Term;


(E)          all equity awards previously granted to the Executive under the
Incentive Plan or similar plan shall thereupon become fully vested; and


(F)          any benefits (except perquisites) to which the Executive was
entitled pursuant to Section 5(b) hereof shall continue to be paid or provided
by the Company, as the case may be, for six months, subject to the terms of any
applicable plan or insurance contract and applicable law provided that such
benefits are exempt from Section 409A of the Code by reason of Treasury
Regulation 1.409A-1(a)(5) or otherwise.  In the event all or a portion of the
benefits to which the Executive was entitled pursuant to Section 5(b) hereof are
subject to 409A of the Code, the Executive shall not be entitled to the benefits
that are subject to Section 409A of the Code subsequent to the “applicable 2 ½
month period” (as such term is defined under Treasury Regulation Section
1.409A-1(b)(4)(i)(A)).


(3)          In the event of a Change of Control during the Term, the Executive,
subject to the termination of employment or change in title as outlined in
Section 6(c)(1), shall be entitled to receive each of the provisions of Section
6(c)(2)(A) – (F) above except the Severance Amount shall equal to 18 months of
the then Base Salary and the benefits under Section 6(c)(2)(F) shall continue
for an 18 month period provided that such benefits are exempt from Section 409A
of the Code by reason of Treasury Regulation 1.409A-1(a)(5) or otherwise.  In
the event all or a portion of the benefits under Section 6(c)(2)(F) are subject
to 409A of the Code, the Executive shall not be entitled to the benefits that
are subject to Section 409A of the Code subsequent to the “applicable 2 ½ month
period” (as such term is defined under Treasury Regulation Section
1.409A-1(b)(4)(i)(A)).  The Executive shall receive 100% of the existing Target
Bonus, if any, for that fiscal year, when the Change of Control occurs.


(4)          In the event this Agreement is terminated at the end of a Term
after the Company provides the Executive with notice of non-renewal and the
Executive remains employed until the end of the Term, the Executive shall be
entitled to the following:


(A)          any accrued but unpaid Base Salary for services rendered to the
date of termination;
 
6

--------------------------------------------------------------------------------

 
(B)          any accrued but unpaid expenses required to be reimbursed under
this Agreement;


(C)          the Executive or his legally appointed guardian, as the case may
be, shall have up to two years from the date of termination to exercise all such
previously granted options, provided that in no event shall any option be
exercisable beyond its Term; and


(D)          any benefits (except perquisites) to which the Executive was
entitled pursuant to Section 5(b) hereof shall continue to be paid or provided
by the Company, as the case may be, for six months, subject to the terms of any
applicable plan or insurance contract and applicable law provided that such
benefits are exempt from Section 409A of the Code by reason of Treasury
Regulation 1.409A-1(a)(5) or otherwise.  In the event all or a portion of the
benefits to which the Executive was entitled pursuant to Section 5(b) hereof are
subject to 409A of the Code, the Executive shall not be entitled to the benefits
that are subject to Section 409A of the Code subsequent to the “applicable 2 ½
month period” (as such term is defined under Treasury Regulation Section
1.409A-1(b)(4)(i)(A)).


Provided, however, that the Executive shall only be entitled to receive each of
the provisions of this Section 6(c)(4)(A)-(E) if the Executive is willing and
able (i) to execute a new agreement providing terms and conditions substantially
similar to those in this Agreement and (ii) to continue providing such services,
and therefore, the Company’s non-renewal of the Term will be considered an
“involuntary separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(n).


(5)          In the event of a termination for Good Reason, without Cause, or
non-renewal by the Company, the payment of the Severance Amount shall be made at
the same times as the Company pays compensation to its employees over the
applicable monthly period and any other payments owed under Section 6(c) shall
be promptly paid.  Provided, however, that any balance of the Severance Amount
remaining due on the “applicable 2 ½ month period” (as such term is defined
under Treasury Regulation Section 1.409A-1(b)(4)(i)(A)) after the end of the tax
year in which the Executive’s employment is terminated or the Term ends shall be
paid on the last day of the applicable 2½ month period.  The payment of the
Severance Amount and the acceleration of vesting shall be conditioned on the
Executive signing an Agreement and General Release (in the form which is
attached as Exhibit A) which releases the Company or any of its affiliates
(including its officers, directors and their affiliates) from any liability
under this Agreement or related to the Executive’s employment with the Company
provided that (x) the payment of the Severance Amount is made on or before the
90th day following the Executive’s termination of employment; (y) such Agreement
and General Release is executed by the Executive, submitted to the Company, and
the statutory period during which the Executive is entitled to revoke the
Agreement and General Release under applicable law has expired on or before that
90th day; and (z) in the event that the 90 day period begins in one taxable year
and ends in a second taxable year, then the payment of the Severance Amount
shall be made in the second taxable year.  Upon any Change of Control event, all
payments owed under Section 6(c)(3) shall be paid immediately.
 
7

--------------------------------------------------------------------------------

 
The term “Good Reason” shall mean: (i) a material diminution in the Executive’s
authority, duties or responsibilities due to no fault of the Executive other
than temporarily while the Executive is physically or mentally incapacitated or
as required by applicable law; (ii) the Company no longer maintains or operates
an office in the Rochester, New York metropolitan  area; (iii) the Company
requires the Executive to change his principal business office as defined in
Section 3(c) to a location other than the Rochester, New York metropolitan 
area, or (iv) any other action or inaction that constitutes a material breach by
the Company under this Agreement.  Prior to the Executive terminating his
employment with the Company for Good Reason, the Executive must provide written
notice to the Company, within 30 days following the Executive’s initial
awareness of the existence of such condition, that such Good Reason exists and
setting forth in detail the grounds the Executive believes constitutes Good
Reason.  If the Company does not cure the condition(s) constituting Good Reason
within 30 days following receipt of such notice, then the Executive’s employment
shall be deemed terminated for Good Reason.


(d)          Any termination made by the Company under this Agreement shall be
approved by the Board.


(e)          Upon (1) voluntary or involuntary termination of the Executive’s
employment or (2) the Company’s request at any time during the Executive's
employment, the Executive shall (i) provide or return to the Company any and all
Company property, including keys, key cards, access cards, security devices,
employer credit cards, network access devices, computers, cell phones,
smartphones, manuals, work product, thumb drives or other removable information
storage devices, and hard drives, and all Company documents and materials
belonging to the Company and stored in any fashion, including but not limited to
those that constitute or contain any Confidential Information or work product,
that are in the possession or control of the Executive, whether they were
provided to the Executive by the Company or any of its business associates or
created by the Executive in connection with his employment by the Company; and
(ii) delete or destroy all copies of any such documents and materials not
returned to the Company that remain in the Executive’s possession or control,
including those stored on any non-Company devices, networks, storage locations
and media in the Executive’s possession or control.


7.          Indemnification.  As provided in an Indemnification Agreement
previously entered into between the Company and the Executive, a copy of which
is annexed as Exhibit B, the Company shall indemnify the Executive, to the
maximum extent permitted by applicable law, against all costs, charges and
expenses incurred or sustained by him in connection with any action, suit or
proceeding to which he may be made a party by reason of him being an officer,
director or employee of the Company or of any subsidiary or affiliate of the
Company.  The Company shall provide, at its expense, directors and officers
insurance for the Executive in amounts and for a term consistent with industry
standards.
 
8

--------------------------------------------------------------------------------

 
8.          Non-Competition Agreement.


(a)          Competition with the Company. Until termination of his employment
and for a period of one year commencing on the date of termination, the
Executive (individually or in association with, or as a shareholder, director,
officer, consultant, employee, partner, joint venturer, member, or otherwise, of
or through any person, firm, corporation, partnership, association or other
entity) shall not, directly or indirectly, compete with the Company (which for
the purpose of this Agreement also includes any of its subsidiaries or
affiliates) by acting as an officer (or comparable position) of, owning an
interest in, or providing services to any entity within any metropolitan area in
the United States or other country in which the Company was actually engaged in
business as of the time of termination of employment or where the Company
reasonably expected to engage in business within three months of the date of
termination of employment.  For purposes of this Agreement, the term “compete
with the Company” shall refer to any business activity in which the Company was
engaged as of the termination of the Executive’s employment or reasonably
expected to engage in within three months of termination of employment;
provided, however, the foregoing shall not prevent the Executive from (i)
accepting employment with an enterprise engaged in two or more lines of
business, one of which is the same or similar to the Company’s business (the
“Prohibited Business”) if the Executive’s employment is totally unrelated to the
Prohibited Business, (ii) competing in a country where as of the time of the
alleged violation the Company has ceased engaging in business, or (iii)
competing in a line of business which as of the time of the alleged violation
the Company has either ceased engaging in or publicly announced or disclosed
that it intends to cease engaging in; provided, further, the foregoing shall not
prohibit the Executive from owning up to five percent of the securities of any
publicly-traded enterprise provided as long as the Executive is not a director,
officer, consultant, employee, partner, joint venturer, manager, or member of,
or to such enterprise, or otherwise compensated for services rendered thereby.


(b)          Solicitation of Customers. During the periods in which the
provisions of Section 8(a) shall be in effect, the Executive, directly or
indirectly, will not seek nor accept Prohibited Business from any Customer (as
defined below) on behalf of any enterprise or business other than the Company,
refer Prohibited Business from any Customer to any enterprise or business other
than the Company or receive commissions based on sales or otherwise relating to
the Prohibited Business from any Customer, or any enterprise or business other
than the Company.  For purposes of this Agreement, the term “Customer” means any
person, firm, corporation, partnership, limited liability company, association
or other entity to which the Company or any of its affiliates sold or provided
goods or services during the 24-month period prior to the time at which any
determination is required to be made as to whether any such person, firm,
corporation, partnership, limited liability company, association or other entity
is a Customer, or who or which was approached by or who or which has approached
an employee of the Company for the purpose of soliciting business from the
Company or the third party, as the case may be.  Provided, however, the goods or
services must be competitive in some respect to the Company’s business during
such time


(c)          Solicitation of Employees.  During the period in which the
provisions of Section 8(a) and (b) shall be in effect, the Executive agrees that
he shall not, directly or indirectly, request, recommend or advise any employee
of the Company to terminate his or her employment with the Company, for the
purposes of providing services for a Prohibited Business, or solicit for
employment or recommend to any third party the solicitation for employment of
any individual who was employed by the Company or any of its subsidiaries and
affiliates at any time during the one year period preceding the Executive’s
termination of employment.
 
9

--------------------------------------------------------------------------------

 
(d)          Non-disparagement.  The Executive agrees that, after the end of his
employment, he will refrain from making, in writing or orally, any unfavorable
comments about the Company, its operations, policies, or procedures that would
be likely to injure the Company’s reputation or business prospects; provided,
however, that nothing herein shall preclude the Executive from responding
truthfully to a lawful subpoena or other compulsory legal process or from
providing truthful information otherwise required by law.


(e)          No Payment.  The Executive acknowledges and agrees that no separate
or additional payment will be required to be made to him in consideration of his
undertakings in this Section 8, and confirms he has received adequate
consideration for such undertakings.


(f)          References.  References to the Company in this Section 8 shall
include the Company’s subsidiaries and affiliates.


9.          Non-Disclosure of Confidential Information.


(a)          Confidential Information.  For purposes of this Agreement,
“Confidential Information” includes, but is not limited to, trade secrets under
any applicable statute or the common law, processes, policies, procedures,
techniques, designs, drawings, know-how, show-how, technical information,
specifications, computer software and source code, information and data relating
to the development, research, testing, costs, marketing, and uses of the
Services (as defined herein), the Company’s budgets and strategic plans, and the
identity and special needs of Customers vendors, and suppliers, subjects and
databases, data, and all technology relating to the Company’s businesses,
systems, methods of operation, and Customer  lists and information, solicitation
leads, marketing and advertising materials, methods and manuals and forms, all
of which pertain to the activities or operations of the Company, the names, home
addresses and all telephone numbers and e-mail addresses of the Company’s
directors, employees, officers, executives, former executives, and Customer
contacts.  . Confidential Information also includes, without limitation,
Confidential Information received from the Company’s subsidiaries and
affiliates.  For purposes of this Agreement, the following will not constitute
Confidential Information (i) information which is or subsequently becomes
generally available to the public through no act or fault of the Executive, (ii)
information set forth in the written records of the Executive prior to
disclosure to the Executive by or on behalf of the Company which information is
given to the Company in writing as of or prior to the date of this Agreement,
and (iii) information which is lawfully obtained by the Executive in writing
from a third party (excluding any affiliates of the Executive) who lawfully
acquired the confidential information and who did not acquire such confidential
information or trade secret, directly or indirectly, from the Executive or the
Company or its subsidiaries or affiliates and who has not breached any duty of
confidentiality. As used herein, the term “Services” shall include all services
offered for sale and marketed by the Company during the Term.
 
10

--------------------------------------------------------------------------------

 
(b)          Legitimate Business Interests.  The Executive recognizes that the
Company has legitimate business interests to protect and as a consequence, the
Executive agrees to the restrictions contained in this Agreement because they
further the Company’s legitimate business interests.  These legitimate business
interests include, but are not limited to (i) trade secrets; (ii) valuable
confidential business, technical, and/or professional information that otherwise
may not qualify as trade secrets, including, but not limited to, all
Confidential Information; (iii) substantial, significant, or key relationships
with specific prospective or existing Customers, vendors or suppliers; (iv)
Customer  goodwill associated with the Company’s business; and (v) specialized
training relating to the Company’s technology, Services, methods, operations and
procedures.  Notwithstanding the foregoing, nothing in this Section 9(b) shall
be construed to impose restrictions greater than those imposed by other
provisions of this Agreement.


(c)          Confidentiality.  During the Term of this Agreement and following
termination of employment, for any reason, the Confidential Information shall be
held by the Executive in the strictest confidence and shall not, without the
prior express written consent of the Company, be disclosed to any person other
than in connection with the Executive’s employment by the Company.  The
Executive further acknowledges that such Confidential Information as is acquired
and used by the Company or its subsidiaries or affiliates is a special, valuable
and unique asset.  The Executive shall exercise all due and diligent precautions
to protect the integrity of the Company’s Confidential Information and to keep
it confidential whether it is in written form, on electronic media, oral, or
otherwise.  The Executive shall not copy any Confidential Information except to
the extent necessary to his employment nor remove any Confidential Information
or copies thereof from the Company’s premises except to the extent necessary to
his employment.  All records, files, materials and other Confidential
Information obtained by the Executive in the course of his employment with the
Company are confidential and proprietary and shall remain the exclusive property
of the Company.  The Executive shall not, except in connection with and as
required by his performance of his duties under this Agreement, for any reason
use for his own benefit or the benefit of any person or entity other than the
Company or disclose any such Confidential Information to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever
without the prior express written consent of an executive officer of the Company
(excluding the Executive).


(d)          References.  References to the Company in this Section 9 shall
include the Company’s subsidiaries and affiliates.


(e)          Whistleblowing.  Nothing contained in this Agreement shall be
construed to prevent the Executive from reporting any act or failure to act to
the Securities and Exchange Commission or other governmental body or prevent the
Executive from obtaining a fee as a “whistleblower” under Rule 21F-17(a) under
the Securities Exchange Act of 1934 or other rules or regulations implemented
under the Dodd-Frank Wall Street Reform Act and Consumer Protection Act.


10.          Equitable Relief.


(a)          The Company and the Executive recognize that the services to be
rendered under this Agreement by the Executive are special, unique and of
extraordinary character, and that in the event of the breach by the Executive of
the terms and conditions of this Agreement or if the Executive, without the
prior express consent of the Board, shall leave his employment for any reason
and/or take any action in violation of Section 8 and/or Section 9, the Company
shall be entitled to institute and prosecute proceedings in any court of
competent jurisdiction referred to in Section 10(b) below, to enjoin the
Executive from breaching the provisions of Section 8 and/or Section 9.
 
11

--------------------------------------------------------------------------------

 
(b)          Any action arising from or under this Agreement must be commenced
only in the appropriate state or federal court located in New York County, New
York.  The Executive and the Company irrevocably and unconditionally submit to
the exclusive jurisdiction of such courts and agree to take any and all future
action necessary to submit to the jurisdiction of such courts.  The Executive
and the Company irrevocably waive any objection that they now have or hereafter
may have to the laying of venue of any suit, action or proceeding brought in any
such court and further irrevocably waive any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum. 
Final judgment against the Executive or the Company in any such suit shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment, a
certified or true copy of which shall be conclusive evidence of the fact and the
amount of any liability of the Executive or the Company therein described, or by
appropriate proceedings under any applicable treaty or otherwise.


11.          Conflicts of Interest.  While employed by the Company, the
Executive shall not, unless approved by the Board, directly or indirectly:


(a)          participate as an individual in any way in the benefits of
transactions with any of the Company’s Customers or vendors, including, without
limitation, having a financial interest in the Company’s Customers or vendors,
or making loans to, or receiving loans, from, the Company’s Customers or 
vendors;


(b)          realize a personal gain or advantage from a transaction in which
the Company has an interest or use information obtained in connection with the
Executive’s employment with the Company for the Executive’s personal advantage
or gain; or


(c)          accept any offer to serve as an officer, director, partner,
consultant, manager with, provide services to or to be employed by, a person or
entity which does business with the Company.
 
12

--------------------------------------------------------------------------------

 
12.          Inventions, Ideas, Processes, and Designs.  All inventions, ideas,
processes, programs, software, and designs (including all improvements) (i)
conceived or made by the Executive during the course of his employment with the
Company (whether or not actually conceived during regular business hours) and
for a period of six months subsequent to the termination (whether by expiration
of the Term or otherwise) of such employment with the Company, and (ii) related
to the business of the Company, shall be disclosed in writing promptly to the
Company and shall be the sole and exclusive property of the Company, and the
Executive hereby assigns any such inventions to the Company.  An invention,
idea, process, program, software, or design (including an improvement) shall be
deemed related to the business of the Company if (a) it was made with the
Company’s funds, personnel, equipment, supplies, facilities, or Confidential
Information, (b) results from work performed by the Executive for the Company,
or (c) pertains to the current business or demonstrably anticipated research or
development work of the Company.  The Executive shall cooperate with the Company
and its attorneys in the preparation of patent and copyright applications for
such developments and, upon request, shall promptly assign all such inventions,
ideas, processes, and designs to the Company.  The decision to file for patent
or copyright protection or to maintain such development as a trade secret, or
otherwise, shall be in the sole discretion of the Company, and the Executive
shall be bound by such decision. The Executive hereby irrevocably assigns to the
Company, for no additional consideration, the Executive’s entire right, title
and interest in and to all work product and intellectual property rights,
including the right to sue, counterclaim and recover for all past, present and
future infringement, misappropriation or dilution thereof, and all rights
corresponding thereto throughout the world. Nothing contained in this Agreement
shall be construed to reduce or limit the Company's rights, title or interest in
any work product or intellectual property rights so as to be less in any respect
than the Company would have had in the absence of this Agreement.  If
applicable, the Executive shall provide as a schedule to this Agreement, a
complete list of all inventions, ideas, processes, and designs, if any, patented
or unpatented, copyrighted or otherwise, or non-copyrighted, including a brief
description, which he made or conceived prior to his employment with the Company
and which therefore are excluded from the scope of this Agreement. References to
the Company in this Section 12 shall include the Company, its subsidiaries and
affiliates.
 
13.          Indebtedness.  If, during the course of the Executive’s employment
under this Agreement, the Executive becomes indebted to the Company for any
reason, the Company may, if it so elects, and if permitted by applicable law,
set off any sum due to the Company from the Executive and collect any remaining
balance from the Executive unless the Executive has entered into a written
agreement with the Company.


14.          Assignability.  The rights and obligations of the Company under
this Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the Company, provided that such successor or assign shall acquire
all or substantially all of the securities or assets and business of the
Company.  The Executive’s obligations hereunder may not be assigned or alienated
and any attempt to do so by the Executive will be void.


15.          Severability.


(a)          The Executive expressly agrees that the character, duration and
geographical scope of the non-competition provisions set forth in this Agreement
are reasonable in light of the circumstances as they exist on the date hereof. 
Should a decision, however, be made at a later date by a court of competent
jurisdiction that the character, duration or geographical scope of such
provisions is unreasonable, then it is the intention and the agreement of the
Executive and the Company that this Agreement shall be construed by the court in
such a manner as to impose only those restrictions on the Executive’s conduct
that are reasonable in the light of the circumstances and as are necessary to
assure to the Company the benefits of this Agreement.  If, in any judicial
proceeding, a court shall refuse to enforce all of the separate covenants deemed
included herein because taken together they are more extensive than necessary to
assure to the Company the intended benefits of this Agreement, it is expressly
understood and agreed by the parties hereto that the provisions of this
Agreement that, if eliminated, would permit the remaining separate provisions to
be enforced in such proceeding shall be deemed eliminated, for the purposes of
such proceeding, from this Agreement.
 
13

--------------------------------------------------------------------------------

 
(b)          If any provision of this Agreement otherwise is deemed to be
invalid or unenforceable or is prohibited by the laws of the state or
jurisdiction where it is to be performed, this Agreement shall be considered
divisible as to such provision and such provision shall be inoperative in such
state or jurisdiction and shall not be part of the consideration moving from
either of the parties to the other.  The remaining provisions of this Agreement
shall be valid and binding and of like effect as though such provisions were not
included.


16.          Notices and Addresses.  All notices, offers, acceptance and any
other acts under this Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered to the addressees in person, by FedEx or
similar receipted delivery, or next business day delivery to the addresses
detailed below (or to such other address, as either of them, by notice to the
other may designate from time to time), or by e-mail delivery (in which event a
copy shall immediately be sent by FedEx or similar receipted delivery), as
follows:
 

To the Company:
Norman Gardner

Chief Executive Officer
VerifyMe, Inc.



With a copy to:
Nason, Yeager, Gerson White & Lioce, P.A.

3001 PGA Blvd., Suite 305
Palm Beach Gardens, Florida 33410
Attention: Michael D. Harris, Esq.
Email:  mharris@nasonyeager.com



To the Executive:
_________________________

Email:

17.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.


18.          Attorneys’ Fees.  In the event that there is any controversy or
claim arising out of or relating to this Agreement, or to the interpretation,
breach or enforcement thereof, and any action or proceeding is commenced to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to reasonable attorneys’ fees, costs and expenses (including such fees and costs
on appeal).


19.          Governing Law.  This Agreement shall be governed or interpreted
according to the internal laws of the State of New York without regard to choice
of law considerations and all claims relating to or arising out of this
Agreement, or the breach thereof, whether sounding in contract, tort, or
otherwise, shall also be governed by the laws of the State of Delaware without
regard to choice of law considerations.
 
14

--------------------------------------------------------------------------------

 
20.          Entire Agreement.  This Agreement constitutes the entire Agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof.  Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against which enforcement or the change, waiver discharge or termination
is sought.


21.          Section and Paragraph Headings.  The section and paragraph headings
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.


22.          Section 409A Compliance.


(a)          This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), or an exemption
thereunder.  This Agreement shall be construed and administered in accordance
with Section 409A.  Notwithstanding any other provision of this Agreement to the
contrary, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption.  Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service (including a
voluntary separation from service for good reason that is considered an
involuntary separation for purposes of the separation pay exception under
Treasury Regulation 1.409A-1(n)(2)) or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible.  For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment.  Any payments to be made under this Agreement
upon a termination of employment shall only be made if such termination of
employment constitutes a “separation from service” under Section 409A. 
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest, or other expenses that may be incurred by the Executive on
account of non-compliance with Section 409A.


(b)          Notwithstanding any other provision of this Agreement, if at the
time of the Executive's termination of employment, the Executive is a "specified
employee", determined in accordance with Section 409A, any payments and benefits
provided under this Agreement that constitute "nonqualified deferred
compensation" subject to Section 409A (e.g., payments and benefits that do not
qualify as a short-term deferral or as a separation pay exception) that are
provided to the Executive on account of the Executive’s separation from service
shall not be paid until the first payroll date to occur following the six-month
anniversary of the Executive's termination date ("Specified Employee Payment
Date").  The aggregate amount of any payments that would otherwise have been
made during such six-month period shall be paid in a lump sum on the Specified
Employee Payment Date without interest and thereafter, any remaining payments
shall be paid without delay in accordance with their original schedule.  If the
Executive dies during the six-month period, any delayed payments shall be paid
to the Executive's estate in a lump sum upon the Executive's death.
 
15

--------------------------------------------------------------------------------

 
(c)          To the extent required by Section 409A, each reimbursement or
in-kind benefit provided under this Agreement shall be provided in accordance
with the following:


(1)          the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during each calendar year cannot affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year;


(2)          any reimbursement of an eligible expense shall be paid to the
Executive on or before the last day of the calendar year following the calendar
year in which the expense was incurred; and


(3)          any right to reimbursements or in-kind benefits under this
Agreement shall not be subject to liquidation or exchange for another benefit.


(d)          In the event the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code
at the time of the Executive’s separation from service, then to the extent any
payment or benefit that the Executive becomes entitled to under this Agreement
on account of the Executive’s separation from service would be considered
deferred compensation subject to Section 409A as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (i) six
months and one day after the Executive’s separation from service, or (ii) the
Executive’s death (the “Six Month Delay Rule”).


(1)          For purposes of this subparagraph, amounts payable under the
Agreement should not provide for a deferral of compensation subject to Section
409A to the extent provided in Treasury Regulation Section 1.409A-1(b)(4) (e.g.,
short-term deferrals), Treasury Regulation Section 1.409A-1(b)(9) (e.g.,
separation pay plans, including the exception under subparagraph (iii)), and
other applicable provisions of the Treasury Regulations.


(2)          To the extent that the Six Month Delay Rule applies to payments
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of the Six Month Delay Rule, and the
balance of the installments shall be payable in accordance with their original
schedule.


(3)          To the extent that the Six Month Delay Rule applies to the
provision of benefits (including, but not limited to, life insurance and medical
insurance), such benefit coverage shall nonetheless be provided to the Executive
during the first six months following his separation from service (the “Six
Month Period”), provided that, during such Six-Month Period, the Executive pays
to the Company, on a monthly basis in advance, an amount equal to the Monthly
Cost (as defined below) of such benefit coverage.  The Company shall reimburse
the Executive for any such payments made by the Executive in a lump sum not
later than 30 days following the sixth month anniversary of the Executive’s
separation from service.  For purposes of this subparagraph, “Monthly Cost”
means the minimum dollar amount which, if paid by the Executive on a monthly
basis in advance, results in the Executive not being required to recognize any
federal income tax on receipt of the benefit coverage during the Six Month
Period.
 
16

--------------------------------------------------------------------------------

 
(e)          The parties intend that this Agreement will be administered in
accordance with Section 409A.  To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A.  The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A and all related rules and regulations in order to preserve the
payments and benefits provided hereunder without additional cost to either
party.


(f)          The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A but do not satisfy an exemption from, or the conditions of, such Section.


[Signature Page To Follow]
 
17

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.
 

   
VerifyMe, Inc.
                 
 
By:
   
Norman Gardner
Chief Executive Officer
       

 
 

   
Executive:
                             
Patrick White

 


 
 
 

 
Exhibit A
General Release Agreement
 

--------------------------------------------------------------------------------

 
Exhibit B
Indemnification Agreement

















--------------------------------------------------------------------------------